Case 6:20-cr-00115-MJJ-PJH Document 37 Filed 06/29/20 Page 1 of 1 PageID #: 119




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

 UNITED STATES OF AMERICA                          CASE NO. 6:20-CR-00115-01

 VERSUS                                            JUDGE JUNEAU

 MALIK DORSEY (01)                                 MAGISTRATE JUDGE HANNA

                                       JUDGMENT

        This matter was referred to United States Magistrate Judge Patrick J. Hanna for

 report and recommendation. After an independent review of the record, and noting the

 defendant’s waiver of any objections, this Court concludes that the Magistrate Judge’s

 report and recommendation is correct and adopts the findings and conclusions therein as

 its own. Accordingly,

        IT IS ORDERED, ADJUDGED, AND DECREED that, in accordance with the

 terms of the plea agreement filed in the record of these proceedings, the guilty plea of the

 defendant, Malik Dorsey, is ACCEPTED and he is fully adjudged guilty of the offense

 charged in Count 1, consistent with the report and recommendation.

        THUS DONE AND SIGNED in Lafayette, Louisiana, on this 29th day of June,
2020.

                                               ______________________________
                                               MICHAEL J. JUNEAU
                                               UNITED STATES DISTRICT JUDGE
